METHOD FOR PRODUCING ELECTRODE FOR NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 2, 2020 is being considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following formalities:
In claim 24, the definition of “a liquid volume coefficient” should be included in the claim, although the specification appears having a definition. However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While the specification discloses that the coating film is not subjected to a heating treatment in the preparation of an electrode, it does not support the claimed “not comprising a step of drying the coating film”. Drying a coating film does not necessarily mean heating the coating film. Thus, claims 14 and 15 include subject matters which was not described in the specification.
For purposes of examination, if a heating treatment for a coating film is not disclosed in prior arts, the prior arts will be considered having taught the claimed limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13, 16-17, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Na et al. (US 20050271797 A1, hereafter Na).
Regarding claim 12, Na teaches a method for producing an electrode for use in a non-aqueous electrolyte secondary battery (See at least Abstract) including:
a current collector (See [0015]: step (d)); and
an electrode active material layer including an electrode active material, arranged on a surface of the current collector (See [0015]: steps (b), (d) and (e)),
the method comprising:
preparing a dispersion by mixing the electrode active material ([0015], lines 7-8), a binder formed of polyvinylidene fluoride (PVDF) ([0015] and [0029]), a first solvent such as ethylene carbonate (EC) ([0015]) in which the PVDF is not dissolved (as instantly disclosed), and a second solvent such as NMP or acetone in which the PVDF can be dissolved ([0029]);
preparing an electrode active material slurry by removing the second solvent from the dispersion using a stirring means ([0015], line 11; one skilled in the art would know that the solvent acetone is highly evaporative); and
forming a coating film by coating the electrode active material slurry on the surface of the current collector ([0015]: steps (d) and (e)).
Regarding claim 13, Na teaches a method for producing an electrode for use in a non-aqueous electrolyte secondary battery (See at least Abstract) including:
a current collector (See [0015]: step (d)); and
an electrode active material layer including an electrode active material, arranged on a surface of the current collector (See [0015]: steps (b), (d) and (e)),

preparing a dispersion by mixing the electrode active material ([0015], lines 7-8), a binder formed of polyvinylidene fluoride (PVDF) ([0015] and [0029]), a first solvent such as ethylene carbonate (EC) ([0015]) in which the PVDF is not dissolved (as instantly disclosed), and a second solvent such as NMP or acetone in which the PVDF can be dissolved ([0029]);
preparing an electrode active material slurry including the first solvent ([0031]: “solid EC remain”) by removing the second solvent from the dispersion using a stirring means ([0015], line 11; one skilled in the art would know that the solvent acetone is highly evaporative); and
forming a coating film by coating the electrode active material slurry on the surface of the current collector ([0015]: steps (d) and (e)).
Regarding claim 16, Na teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, the method comprising preparing the dispersion by mixing a solution formed by dissolving the PVDF in the second solvent ([0015]: step (b)), the electrode active material (([0015]: step (b)), and the first solvent ([0015]: step (c)).
Regarding claim 17, Na teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, wherein a thickness of the electrode active material layer is 300 µm (See “300 µm” in Figs. 3 and 4), anticipating the instantly claimed range of 150 to 1500 µm.
Regarding claim 19, Na teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, wherein the dispersion includes a solvent (EC, [0015]) constituting the electrolyte solution for use in the non-aqueous electrolyte 6”, [0037]).
Regarding claim 23, Na teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, and Na further teaches the method does not comprise a step of crystallizing PVDF included in the coating film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Ushiroda et al. (US 20150228965 A1, hereafter Ushiroda).
claim 14, Na teaches a method for producing an electrode for use in a non-aqueous electrolyte secondary battery including:
a current collector (See [0015]: step (d)); and
an electrode active material layer including an electrode active material, arranged on a surface of the current collector (See [0015]: steps (b), (d) and (e)),
the method comprising:
preparing a dispersion by mixing the electrode active material ([0015], lines 7-8), a binder formed of polyvinylidene fluoride (PVDF) ([0015] and [0029]), a first solvent such as ethylene carbonate (EC) ([0015]) in which the PVDF is not dissolved (as instantly disclosed), and a second solvent such as NMP or acetone in which the PVDF can be dissolved ([0029]);
preparing an electrode active material slurry by removing the second solvent from the dispersion using a stirring means ([0015], line 11; one skilled in the art would know that the solvent acetone is highly evaporative); and
forming a coating film by coating the electrode active material slurry on the surface of the current collector ([0015]: steps (d) and (e)).
Na teaches a heating treatment at a temperature in the range of about 120 [Symbol font/0xB0]C to about 140 [Symbol font/0xB0]C to dry the electrode active material slurry to produce the electrode ([0017]). However, it is known that the drying of an electrode active material slurry can be performed by many approaches. For instance, Ushiroda discloses that natural drying, hot air (i.e., heating treatment), etc. are functional equivalents and can be used to dry an electrode active material slurry ([0082]). It would have been obvious to one of ordinary skill in the art to have used a natural drying method, as an alternative to the heating treatment of Na, to dry the electrode prima facie obvious (See MPEP § 2144.06). As such, the claimed limitation “the method not comprising a step of drying the coating film” is taught, based on the interpretation of the limitation provided in the 112 rejection above.
Regarding claim 15, Na teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12.
Na further teaches a heating treatment at a temperature in the range of about 120 [Symbol font/0xB0]C to about 140 [Symbol font/0xB0]C to dry the electrode active material slurry to produce the electrode ([0017]). However, it is known that the drying of an electrode active material slurry can be performed by many approaches. For instance, Ushiroda discloses that natural drying, hot air (i.e., heating treatment), etc. are functional equivalents and can be used to dry an electrode active material slurry ([0082]). It would have been obvious to one of ordinary skill in the art to have used a natural drying method, as an alternative to the heating treatment of Na, to dry the electrode active material slurry of Na, since the substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06). As such, the instantly claimed limitation “the method not comprising a step of drying the coating film” is taught, based on the interpretation of the limitation provided in the 112 rejection above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Na, as applied to claim 12 above, and further in view of Miki et al. (US 20160141613 A1, hereafter Miki).
Regarding claim 18, Na teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, wherein the dispersion includes a Super-P (carbon black) ([0035], [0042]) as a conductive aid.
prima facie obvious (MPEP § 2144.06).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Na, as applied to claim 12 above, and further in view of Kuzuo et al. (JP3758297B2, hereafter Kuzuo).
Regarding claim 20, Na teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, but is silent to the second solvent being dimethyl carbonate (DMC) as claimed. However, in the same field of endeavor, Kuzuo disclose that acetone and dimethyl carbonate are functional equivalents as a solvent to disperse PVDF (Abstract). It would have been obvious to one of ordinary skill in the art to have used DMC as an alternative to the second solvent of Na, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Na, as applied to claim 12 above, and further in view of Kim et al. (US 20140193714 A1, hereafter Kim).
Regarding claim 21, Na teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, but is silent to a mixed solvent as claimed.
In the same field of endeavor, Kim discloses that EC and a mixed solvent composed of, for example, EC and PC are functional equivalents for the binder PVDF ([0097]). It would have prima facie obvious (MPEP § 2144.06).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Na, as applied to claim 12 above, and further in view of Nakazato et al. (EP 1067612 A1, hereafter Nakazato).
Regarding claim 22, Na teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, but is silent to PVDF being in a non-crystallized state.
In the same field of endeavor, Nakazato discloses a crystalline PVDF as a binder would causes cracks in the electrode by bending test and thereby raising a problem in flexibility ([0067], [0007] and [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a non-crystallized PVDF as a binder, as suggested by Nakazato, in order to suppress cracks generation in the electrode.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Na, as applied to claim 12 above, and further in view of Taguchi et al. (US 20160133910 A1, hereafter Taguchi).
Regarding claim 24, Na teaches the method for producing an electrode for a non-aqueous electrolyte secondary battery according to claim 12, but is silent to a liquid volume coefficient as instantly claimed.
In the same field of endeavor, Taguchi discloses a liquid volume coefficient of 1.1 to 1.6 for the secondary battery in order to prevent quick corrosion of the terminal of the battery ([0039], [0036]). It would have been obvious to one of ordinary skill in the art before the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727